DETAILED ACTION
This action is responsive to the response filed on 08/05/2022. Claims 1, 3, 5, 7, 9, 11, 13 and 14 are pending in the case. Claims 1 and 11 are independent. Claims 2, 4, 6, 8, 10 and 12 have been canceled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/05/2022 has been entered.
Response to Amendment
Cancelation of Claims 4, 6, 8 and 10 is sufficient to overcome the double patenting issue for being substantial duplicate claims set forth in the previous Office Action.

Claim Objections
Claims 1, 3, 5, 7, 9, 11, 13 and 14 are objected to because of the following informalities:

Claims 1 and 11 recite, “a processing item destinating a portion of the customized user interface,” (emphasis added), e.g. lines 10-11 of claim 1. This appears to be an inadvertent typographical error. For examination purposes, Examiner assumes the limitation to read, “a processing item designating a portion of the customized user interface”.

Claim 13 recites, “the operations correspond to different attributes for generate different portion of the customized user interface,” in the final two lines of the claim. This appears to be an inadvertent grammatical error. For examination purposes, Examiner assumes the limitation to read, “the operations correspond to different attributes for generating different portions of the customized user interface.”

The final limitation in Claim 14 recites “wherein the processing specified by the processing name includes a processing that changes the attribute stored in the setting management database;” and does not contain a period ending the claim. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). See also MPEP 608.01(m). For examination purposes, Examiner assumes the limitation of “wherein the processing specified by the processing name includes a processing that changes the attribute stored in the setting management database” to be the final limitation of the claim and assumes the final semicolon to be a period.
Appropriate correction is required.

Claims 3, 5, 7, 9, 13 and 14 are dependents of Claim 1 and contain all the features of their independent claim, but fail to resolve the deficiencies of Claim 1; therefore, they are objected to for the same reasons as above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites, “wherein the processing is further configured to access a setting management database to acquire the setting information mapped to the identifier and the processing name of the received use condition, wherein the processing specified by the processing name includes a processing that changes the attribute stored in the setting management database;” (emphasis added). 
Claim 1 recites, “acquire setting information relating to the customized user interface based on the received use condition,” (emphasis added), however it does not recite that the setting information is “mapped to the identifier and the processing name of the received use condition. Furthermore, Claim 1 recites that the acquired setting information comprises “a processing content designating an attribute for generating the designated portion of the customized user interface to process”, but does not recite that the attribute is “stored in the setting management database”. Thus, there is insufficient antecedent basis for this limitation in the claim.
For examination purposes, Examiner assumes the limitations of Claim 14 to read, “wherein the processing is further configured to access a setting management database to acquire [[the]] setting information mapped to the identifier and the processing name of the received use condition, wherein the processing specified by the processing name includes a processing that changes [[the]] an attribute stored in the setting management database[[;]].
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 9, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fridman et al. (US 20080134045 A1, previously cited), hereinafter Fridman.

Regarding Claim 1, Fridman teaches:
An information processing device comprising: a processor configured to (See FIG.s 1-7, e.g. FIG. 1, GUI provider server 125 with GUI request processing module 130 [0038] GUI provider server 125 of the system 100 can be comprised of one or more microprocessors and associated memory(ies) that store the steps of a computer program to perform the functions of one or more of the modules of the system 100 [0060])
receive a use condition relating to use of a customized user interface from a linkage destination information processing device that is linked to the information processing device in terms of the customized user interface, (a GUI configuration request automatically generated by the mobile communication unit is received... Additionally or alternatively, the GUI configuration request can be adapted to request instructions for modifying the GUI of the mobile communication unit. The GUI configuration request can include other suitable information, such as, for example, device information that specifies the mobile communication unit (e.g., features and/or functionality supported by the mobile communication unit or other like device information).  [0071] the user can specify certain preferences or parameters that can be retrieved and used by the GUI request processing module 130 for generating the GUI configuration response to a GUI configuration request [0046], information contained in the GUI configuration request, matching user preferences and profiles (e.g., those maintained by the mobile communication information storage module 145), matching operator policies or preferences (e.g., those maintained in or in conjunction with the GUI request processing module 130), GUI configuration information from other graphical sources or servers, optimization of the user experience for the given user by achieving an optimal user experience for the given device of that user (e.g., in accordance with device attributes maintained in the mobile communication information storage module 145), and other like factors. [0049])
wherein the use condition comprises an identifier of a user operating the linkage destination information processing device and (a particular user, group of users, of mobile communication device 105, [0047] e.g. "device attributes"... device identification information (e.g., vendor/model, UserAgent header, or the like),... Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences),... user type, or other like specifications or preferences associated with each device and user. [0042] the device identification can be obtained from the GUI configuration request by the GUI request processing module 130, [0043], information contained in the GUI configuration request, matching user preferences and profiles (e.g., those maintained by the mobile communication information storage module 145), matching operator policies or preferences (e.g., those maintained in or in conjunction with the GUI request processing module 130), GUI configuration information from other graphical sources or servers, optimization of the user experience for the given user by achieving an optimal user experience for the given device of that user (e.g., in accordance with device attributes maintained in the mobile communication information storage module 145), and other like factors. [0049])
a processing name which specifies a processing among a plurality of processings for the customized user interface corresponding to the identifier; The GUI configuration request can include any suitable additional information that can be used for requesting instructions to configure or re-configure the GUI, such as for example, the current arrangement or layout of the GUI, the composition of the GUI (e.g., a listing and/or description of the graphical elements that make up the GUI), and other like information. [0039] the GUT configuration request can specify or otherwise list the GUT elements that currently reside in or are otherwise being used by the GUI of the mobile communication device 105 (e.g., the device has GUT elements 101, 103, 104, and 106, or other like designations, referred to as the "GUT element IDs"... GUT element IDs or other specification of the GUT elements residing on the device are included in the GUT configuration request, [0053])
acquire setting information relating to the customized user interface based on the received use condition, (the GUI request processing module 130 can include appropriate lookup tables that can map GUI configuration requests to various predetermined GUI configuration responses. Such look-up tables can be stored in a suitable computer memory or other computer storage device internal to or in communication with the GUI request processing module 130 or the GUI provider server 125. For example, if the GUI configuration request comes from a particular, individual mobile communication device 105 or mobile client application module 110, then the look-up table can indicate the GUI elements and GUI configuration information corresponding that particular, individual device/client... the nature and content of the information contained in such a look-up table and the mapping of the mobile communication device 105/mobile client application module 110 to GUI elements and GUI configuration information will depend on, for example, the nature and type of the mobile communication devices 105 and mobile client application modules 110 (including supported features and functionality and device attributes) and other like factors. In such a manner, GUI configuration responses can be generated or otherwise tailored to individual devices/clients/users or a range or group of devices/clients/users [0050]; e.g. One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047])
wherein the setting information comprises (an appropriate GUI configuration response that can include one or more GUI elements and their proper configuration or arrangement… the configuration or arrangement information can comprise instructions regarding the layout and order of the GUI elements in the GUI of the mobile communication device 105... specifying a GUI layout, contents, and structure [0052] e.g. One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] the GUI configuration response can comprise one or more GUI elements ( e.g., a set of graphical elements) and/or GUI configuration information. As discussed above, the GUI configuration information comprises instructions for arranging the GUI elements within the GUI of the mobile communication device 105. [0054] GUI configuration response message structure 200 in which the GUI configuration information215 and GUI elements 220 are interspersed throughout the message structure [0055])
a processing item destinating a portion of the customized user interface and (The remainder of the GUI configuration response message structure 200 includes the one or more GUI elements 210 (e.g., GUI element 1, GUI element 2, ... , GUI element M, where M is any suitable number) that are to be arranged according to the GUI configuration information 205 [0054], corresponding GUI elements 220 ( e.g., GUI element 1, GUI element 2, ... , GUI element M) in suitable configuration/element pairs (or as appropriately distributed throughout the configuration response message structure 200 illustrated in FIG. 2B). [0055])
a processing content designating an attribute for generating the designated portion of the customized user interface to process; (the GUI configuration response message structure 200 includes a first portion that includes all or substantially all of the GUI configuration information 205 for configuring the GUI of the mobile communication device 105. [0054], any suitable number of GUI configuration information 215 portions (e.g., GUI configuration information 1, GUI configuration information 2, ... , GUI configuration information M, where M is any suitable number) [0055])
execute the processing based on the acquired setting information; and (a GUI configuration response can be generated for the mobile communication unit. For example, the GUI configuration response can include at least one graphical element and GUI configuration information for configuring a GUI of the mobile communication unit with the at least one graphical element. The GUI configuration information can comprise, for example, instructions for arranging the at least one GUI element within the GUI of the mobile communication unit [0072])
return a result of the processing to the linkage destination information processing device. (the GUI configuration response is communicated to the mobile communication unit. In step 720, the GUI of the mobile communication unit is configured in accordance with the GUI configuration response [0072])

Regarding Claim 3, the rejection of Claim 1 is incorporated.
Fridman teaches:
wherein the processor acquires the setting information from a database indicating a relationship between a plurality of identifiers, and a plurality of processing names and a plurality of processing contents. (the GUI request processing module 130 can include appropriate lookup tables that can map GUI configuration requests to various predetermined GUI configuration responses. Such look-up tables can be stored in a suitable computer memory or other computer storage device internal to or in communication with the GUI request processing module 130 or the GUI provider server 125. For example, if the GUI configuration request comes from a particular, individual mobile communication device 105 or mobile client application module 110, then the look-up table can indicate the GUI elements and GUI configuration information corresponding that particular, individual device/client... the nature and content of the information contained in such a look-up table and the mapping of the mobile communication device 105/mobile client application module 110 to GUI elements and GUI configuration information will depend on, for example, the nature and type of the mobile communication devices 105 and mobile client application modules 110 (including supported features and functionality and device attributes) and other like factors. In such a manner, GUI configuration responses can be generated or otherwise tailored to individual devices/clients/users or a range or group of devices/clients/users [0050]  the mobile communication information storage module 145 (or suitable separate storage) can be used to store user profile and user preferences for automatically specifying the configuration of the GUI of the mobile communication device 105. For example, on setup of the service by the user (or at any other suitable time), the user can specify certain preferences or parameters that can be retrieved and used by the GUI request processing module 130 for generating the GUI configuration response to a GUI configuration request. In other words, although the GUI configuration request is still automatically generated by the GUI request module 120 without the need for user intervention, the GUI request processing module 130 can use previously established user preferences to appropriately generate the GUI configuration response. [0046] the GUI provider server 125 can include a mobile communication information storage module 145 in communication with the GUI request processing module 130. The mobile communication information storage module 145 can be comprised of any suitable type of computer-readable or other computer storage medium capable of storing information in electrical or electronic form. The mobile communication information storage module 145 can be configured to store attribute or other suitable information associated with each mobile communication device 105. In other words, the mobile communication information storage module 145 can be configured to maintain or otherwise store capabilities, specifications, attributes, preferences, and other like information for each mobile communication device 105. Such "device attributes" can include, but are not limited to, device identification information (e.g., vendor/model, UserAgent header, or the like), screen size of the device, whether the device supports color or not, the User Agent Profile (UAProf) (e.g., for capturing the capability and preference information for wireless devices), Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences), device/client type, request/notification type, user type, or other like specifications or preferences associated with each device and user. [0042])

Regarding Claim 5, the rejection of Claim 3 is incorporated.
Fridman teaches:
wherein the plurality of processing names are common between the plurality of identifiers, and the plurality of processing contents can be different between the plurality of identifiers. (provide a GUI and a GUI configuration response that is different than the one requested by the mobile communication device 105 based on device attributes associated with the requesting device [0045], e.g. One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] the nature and content of the information contained in such a look-up table and the mapping of the mobile communication device 105/mobile client application module 110 to GUI elements and GUI configuration information will depend on, for example, the nature and type of the mobile communication devices 105 and mobile client application modules 110 (including supported features and functionality and device attributes) and other like factors. In such a manner, GUI configuration responses can be generated or otherwise tailored to individual devices/clients/users or a range or group of devices/clients/users [0050])

Regarding Claim 7 the rejection of Claim 3 is incorporated.
Fridman teaches:
wherein the plurality of processing contents are defined according to the plurality of identifiers, so as to be allowed or prohibited for execution of the plurality of processing contents. (One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] also see Table 1, e.g. contents of Graphical elements to send for execution are allowed or prohibited based on identifiers, e.g. color or monochrome allowed or prohibited based on identifiers, Such "device attributes" can include, but are not limited to, device identification information (e.g., vendor/model, UserAgent header, or the like), screen size of the device, whether the device supports color or not, the User Agent Profile (UAProf) (e.g., for capturing the capability and preference information for wireless devices), Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences), device/client type, request/notification type, user type, or other like specifications or preferences associated with each device and user. [0042])

Regarding Claim 9 the rejection of Claim 5 is incorporated.
Fridman teaches:
wherein the plurality of processing contents are defined according to the plurality of identifiers, so as to be allowed or prohibited for execution of the plurality of processing contents. (One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] also see Table 1, e.g. contents of Graphical elements to send for execution are allowed or prohibited based on identifiers, e.g. color or monochrome allowed or prohibited based on identifiers, Such "device attributes" can include, but are not limited to, device identification information (e.g., vendor/model, UserAgent header, or the like), screen size of the device, whether the device supports color or not, the User Agent Profile (UAProf) (e.g., for capturing the capability and preference information for wireless devices), Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences), device/client type, request/notification type, user type, or other like specifications or preferences associated with each device and user. [0042])

Regarding Claim 11, Fridman teaches:
A non-transitory computer readable medium storing a program causing a
receiving a use condition relating to use of a customized user interface from a linkage destination information processing device that is linked to the information processing device in terms of the customized user interface, (a GUI configuration request automatically generated by the mobile communication unit is received... Additionally or alternatively, the GUI configuration request can be adapted to request instructions for modifying the GUI of the mobile communication unit. The GUI configuration request can include other suitable information, such as, for example, device information that specifies the mobile communication unit (e.g., features and/or functionality supported by the mobile communication unit or other like device information).  [0071] the user can specify certain preferences or parameters that can be retrieved and used by the GUI request processing module 130 for generating the GUI configuration response to a GUI configuration request [0046], information contained in the GUI configuration request, matching user preferences and profiles (e.g., those maintained by the mobile communication information storage module 145), matching operator policies or preferences (e.g., those maintained in or in conjunction with the GUI request processing module 130), GUI configuration information from other graphical sources or servers, optimization of the user experience for the given user by achieving an optimal user experience for the given device of that user (e.g., in accordance with device attributes maintained in the mobile communication information storage module 145), and other like factors. [0049])
wherein the use condition comprises an identifier of a user operating the linkage destination information processing device and (a particular user, group of users, of mobile communication device 105, [0047] e.g. "device attributes"... device identification information (e.g., vendor/model, UserAgent header, or the like),... Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences),... user type, or other like specifications or preferences associated with each device and user. [0042] the device identification can be obtained from the GUI configuration request by the GUI request processing module 130, [0043], information contained in the GUI configuration request, matching user preferences and profiles (e.g., those maintained by the mobile communication information storage module 145), matching operator policies or preferences (e.g., those maintained in or in conjunction with the GUI request processing module 130), GUI configuration information from other graphical sources or servers, optimization of the user experience for the given user by achieving an optimal user experience for the given device of that user (e.g., in accordance with device attributes maintained in the mobile communication information storage module 145), and other like factors. [0049])
a processing name which specifies a processing among a plurality of processings for the customized user interface corresponding to the identifier; The GUI configuration request can include any suitable additional information that can be used for requesting instructions to configure or re-configure the GUI, such as for example, the current arrangement or layout of the GUI, the composition of the GUI (e.g., a listing and/or description of the graphical elements that make up the GUI), and other like information. [0039] the GUT configuration request can specify or otherwise list the GUT elements that currently reside in or are otherwise being used by the GUI of the mobile communication device 105 (e.g., the device has GUT elements 101, 103, 104, and 106, or other like designations, referred to as the "GUT element IDs"... GUT element IDs or other specification of the GUT elements residing on the device are included in the GUT configuration request, [0053])
acquiring setting information relating to the customized user interface based on the received use condition, (the GUI request processing module 130 can include appropriate lookup tables that can map GUI configuration requests to various predetermined GUI configuration responses. Such look-up tables can be stored in a suitable computer memory or other computer storage device internal to or in communication with the GUI request processing module 130 or the GUI provider server 125. For example, if the GUI configuration request comes from a particular, individual mobile communication device 105 or mobile client application module 110, then the look-up table can indicate the GUI elements and GUI configuration information corresponding that particular, individual device/client... the nature and content of the information contained in such a look-up table and the mapping of the mobile communication device 105/mobile client application module 110 to GUI elements and GUI configuration information will depend on, for example, the nature and type of the mobile communication devices 105 and mobile client application modules 110 (including supported features and functionality and device attributes) and other like factors. In such a manner, GUI configuration responses can be generated or otherwise tailored to individual devices/clients/users or a range or group of devices/clients/users [0050]; e.g. One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047])
wherein the setting information comprises (an appropriate GUI configuration response that can include one or more GUI elements and their proper configuration or arrangement… the configuration or arrangement information can comprise instructions regarding the layout and order of the GUI elements in the GUI of the mobile communication device 105... specifying a GUI layout, contents, and structure [0052] e.g. One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] the GUI configuration response can comprise one or more GUI elements ( e.g., a set of graphical elements) and/or GUI configuration information. As discussed above, the GUI configuration information comprises instructions for arranging the GUI elements within the GUI of the mobile communication device 105. [0054] GUI configuration response message structure 200 in which the GUI configuration information215 and GUI elements 220 are interspersed throughout the message structure [0055])
a processing item destinating a portion of the customized user interface and (The remainder of the GUI configuration response message structure 200 includes the one or more GUI elements 210 (e.g., GUI element 1, GUI element 2, ... , GUI element M, where M is any suitable number) that are to be arranged according to the GUI configuration information 205 [0054], corresponding GUI elements 220 ( e.g., GUI element 1, GUI element 2, ... , GUI element M) in suitable configuration/element pairs (or as appropriately distributed throughout the configuration response message structure 200 illustrated in FIG. 2B). [0055])
a processing content designating an attribute for generating the designated portion of the customized user interface to process; (the GUI configuration response message structure 200 includes a first portion that includes all or substantially all of the GUI configuration information 205 for configuring the GUI of the mobile communication device 105. [0054], any suitable number of GUI configuration information 215 portions (e.g., GUI configuration information 1, GUI configuration information 2, ... , GUI configuration information M, where M is any suitable number) [0055])
executing the processing based on the acquired setting information; and (a GUI configuration response can be generated for the mobile communication unit. For example, the GUI configuration response can include at least one graphical element and GUI configuration information for configuring a GUI of the mobile communication unit with the at least one graphical element. The GUI configuration information can comprise, for example, instructions for arranging the at least one GUI element within the GUI of the mobile communication unit [0072])
returning a result of the processing to the linkage destination information processing device. (the GUI configuration response is communicated to the mobile communication unit. In step 720, the GUI of the mobile communication unit is configured in accordance with the GUI configuration response [0072])

Regarding Claim 14, the rejection of Claim 1 is incorporated.
Fridman teaches:
wherein the processing is further configured to access a setting management database to acquire the setting information mapped to the identifier and the processing name of the received use condition, (the GUI request processing module 130 can include appropriate lookup tables that can map GUI configuration requests to various predetermined GUI configuration responses. Such look-up tables can be stored in a suitable computer memory or other computer storage device internal to or in communication with the GUI request processing module 130 or the GUI provider server 125. For example, if the GUI configuration request comes from a particular, individual mobile communication device 105 or mobile client application module 110, then the look-up table can indicate the GUI elements and GUI configuration information corresponding that particular, individual device/client... the nature and content of the information contained in such a look-up table and the mapping of the mobile communication device 105/mobile client application module 110 to GUI elements and GUI configuration information will depend on, for example, the nature and type of the mobile communication devices 105 and mobile client application modules 110 (including supported features and functionality and device attributes) and other like factors. In such a manner, GUI configuration responses can be generated or otherwise tailored to individual devices/clients/users or a range or group of devices/clients/users [0050]  the mobile communication information storage module 145 (or suitable separate storage) can be used to store user profile and user preferences for automatically specifying the configuration of the GUI of the mobile communication device 105. For example, on setup of the service by the user (or at any other suitable time), the user can specify certain preferences or parameters that can be retrieved and used by the GUI request processing module 130 for generating the GUI configuration response to a GUI configuration request. In other words, although the GUI configuration request is still automatically generated by the GUI request module 120 without the need for user intervention, the GUI request processing module 130 can use previously established user preferences to appropriately generate the GUI configuration response. [0046] the GUI provider server 125 can include a mobile communication information storage module 145 in communication with the GUI request processing module 130. The mobile communication information storage module 145 can be comprised of any suitable type of computer-readable or other computer storage medium capable of storing information in electrical or electronic form. The mobile communication information storage module 145 can be configured to store attribute or other suitable information associated with each mobile communication device 105. In other words, the mobile communication information storage module 145 can be configured to maintain or otherwise store capabilities, specifications, attributes, preferences, and other like information for each mobile communication device 105. Such "device attributes" can include, but are not limited to, device identification information (e.g., vendor/model, UserAgent header, or the like), screen size of the device, whether the device supports color or not, the User Agent Profile (UAProf) (e.g., for capturing the capability and preference information for wireless devices), Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences), device/client type, request/notification type, user type, or other like specifications or preferences associated with each device and user. [0042])
wherein the processing specified by the processing name includes a processing that changes the attribute stored in the setting management database; (One of the device/user attributes maintained by the mobile communication information storage module 145 can specify whether the user of a particular mobile device has such a visual handicap. If so, then the GUI configuration request from that mobile communication device 105 can be appropriately processed to provide a GUI configuration response with graphical elements with large visuals/fonts. Such a response may override or modify the request from the (disabled) user, and such a response would, of course, be different from one sent to a similar device whose user is not visually disabled. [0047] the GUI request processing module 130 can generate a GUI configuration response that provides a graphical configuration to match the device attributes of the mobile device and that incorporates any changes that the user may have made to their corresponding PC-based eBay configuration. Thus, when the user accesses their "My eBay" via the mobile communication device 105, the "look and feel" of their "My eBay" graphical environment on the mobile device is similar or substantially similar to that experienced on the user's PC [0048], the GUI configuration response can use the GUI elements already existing in the GUT of the mobile communication device 105 by specifying instructions to rearrange the layout of those (existing) GUT elements, without the need for sending additional or alternative GUT elements... the GUT configuration response can provide instructions for rearranging or otherwise modifying the layout of those existing GUT elements. [0053], the GUI configuration information comprises instructions for arranging the GUI elements within the GUI of the mobile communication device 105... GUI configuration information 205 for configuring the GUI of the mobile communication device 105. The remainder of the GUI configuration response message structure 200 includes the one or more GUI elements 210... that are to be arranged according to the GUI configuration information 205 [0054])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Fridman in view of Lindhorst et al. (US 7380202 B1, newly cited), hereinafter Lindhorst.

Regarding Claim 13, the rejection of Claim 1 is incorporated.
Fridman teaches:
wherein the processing specified by the processing name and corresponds to the identifier includes… an operation designated by the processing item, the… operation correspond to different attributes for generate different portion of the customized user interface. (The GUI configuration request can include any suitable additional information that can be used for requesting instructions to configure or re-configure the GUI, such as for example, the current arrangement or layout of the GUI, the composition of the GUI (e.g., a listing and/or description of the graphical elements that make up the GUI), and other like information. [0039] the GUT configuration request can specify or otherwise list the GUT elements that currently reside in or are otherwise being used by the GUI of the mobile communication device 105 (e.g., the device has GUT elements 101, 103, 104, and 106, or other like designations, referred to as the "GUT element IDs"... GUT element IDs or other specification of the GUT elements residing on the device are included in the GUT configuration request, [0053])

While Fridman teaches that the processing specified by the processing name and corresponds to the identifier includes an operation designated by the processing item that corresponds to different attributes for generating different portions of the customized user interface, Fridman may not explicitly disclose:
wherein the processing specified by the processing name and corresponds to the identifier includes a plurality of operations designated by the processing item, the operations correspond to different attributes for generate different portion of the customized user interface. (emphasis added).

Lindhorst teaches:
wherein… [a] processing specified by… [a] processing name and corresponds to… [an] identifier includes (As depicted in FIG. 4, one column C1 of the web parts table 316 may contain data related to the properties of web parts. A second column C2 of the table 316 may contain page or document IDs that relate a web part to a web page that is referenced in the documents table 314 and the list table 312. A third column C3 of the web parts table 316 may include web part IDs that are used to reference a particular web part. Zone identification references or zone IDs can be included in a fourth column C4 of the web parts table 316. Column C5 may include user identification references or user IDs. As will be discussed further below, zones are page objects that can be populated with web parts. For example, zones can be embedded within web pages by an author to allow a user to insert web parts on the web pages. Further discussion regarding the concept of zones will be presented subsequently [col. 12, lines 35-55],  exemplary web part ID, "WP_ID_1," is contained in the third column C3 of row R2 of the exemplary web parts table 316. This web part ID can refer to a particular web part that is stored in the web parts table 316. The fourth column C4 of row R2 contains an exemplary zone ID, "Z_ID_1." This zone ID can refer to a zone in one or more web pages stored in the documents table 314 and/or the list table 312. The concepts of the property or state, document ID, web part ID, and zone ID associated with web parts will be discussed in further detail subsequently. [col. 12, line 56 - col. 13, line 5], The fifth column C5 of row R2 contains an exemplary user ID, "U_ID.sub.--1." As discussed above for FIGS. 3B-3C, the user ID can be used to designate a personal web part, which has been inserted on a page for a particular user to access while accessing the page. Other users typically do not have access to this web part (e.g., to view and/or manipulate the web part) while accessing the page. The user ID can also be used to designate a personalized web part, which is a shared web part that has been personalized with properties that can be accessed by a particular user. [col. 13, lines 6 - 30])
a plurality of operations designated by the processing item, (coding (e.g., HTML tags) may be added to the zone which causes web parts content stored in the web parts table 316 and/or, in some cases, the personalization table 318 to be rendered to the zone region of the page when it is rendered to a user's browser 270-272. As discussed above, the web parts can be referenced by web part IDs that are coded to the page and related to the page or document ID. Furthermore, the zones can be referenced by zone IDs to indicate which zone a web part should be rendered to on the page [col. 18, line 63 - col. 19 line 10], When a content manipulation zone is located... the collaboration platform 520 queries the web parts table 316 and/or the personalization table 318 for web parts that correspond to the content manipulation zone. For example, as discussed above, the page may have a document ID, and each content manipulation zone within the page may have a zone ID. Web parts that correspond to the located zone may therefore be determined by querying the web parts table 316 for web parts that are assigned the corresponding document ID and zone ID. [col. 21, lines 20-32], each content manipulation zone 1520, 1540, 1560 may include web parts content. For example, zone 1520 may include web parts 1522, 1524, zone 1540 may include web parts 1542, 1544, and zone 1560 may include web parts 1562, 1564, as shown [col. 25, line 65 - col. 26, line 5])
the operations correspond to different attributes for generate different portion of the customized user interface. (control contents of zones, such as web parts, can be manipulated to change various properties or characteristics such as the position or appearance of the contents and the type of data displayed by the contents. For example, a user can reposition control content within a zone or move control content from one zone to another zone. As another example, a user can modify the size, shape, or color of the control content as it appears within a zone. As yet another example, a user can modify the criteria for a category of the data presented by the control content or select a desired classification of information for the control content to display on the page [col. 14 line 57 – col. 15 line 8], Typically, a web part includes properties that control how it renders data from within a zone, such as for the weather and stock information examples discussed above. Moreover, a web part may include several sub-web parts that implement data from different sources  [col. 19, lines 11-15], the web browser creates a record for the web part 1810 that includes the properties (e.g., the state), a page or document ID, a web part ID, and a zone ID (all of which were discussed above for FIG. 4) relative to the web part 1810. This record typically has the form of the table records that are stored, for example, in the web parts table 316. [col. 15, lines 29-40])

Fridman further teaches that, as skilled artisans will recognize, the nature and content of the information contained in such a look-up table and the mapping of the mobile communication device 105/mobile client application module 110 to GUI elements and GUI configuration information will depend on, for example, the nature and type of the mobile communication devices 105 and mobile client application modules 110 (including supported features and functionality and device attributes) and other like factors. (Fridman [0050])

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processing specified by the processing name and corresponds to the identifier includes an operation designated by the processing item that corresponds to different attributes for generating different portions of the customized user interface, of Fridman, to include a plurality of operations designated by the processing item, the operations correspond to different attributes for generate different portion of the customized user interface, as taught by Lindhorst.

One would have been motivated to make such a modification to allow a user to personalize properties of computer-based modules without affecting the properties of the computer-based modules when they are accessed by other users (Lindhorst [col. 5, lines 9-12]).

Response to Arguments
Applicant's arguments filed 02/11/2022 have been fully considered but they are not persuasive.
On pages 6-7 of the response, and with respect to Claims 1 and 11, Applicant submits:
“Fridman does not teach any details on what is stored in the lookup table and the logic or rules for customizing the GUI elements.”;
Fridman fails to disclose that the GUI configuration request would include "identifier" and "processing name" and also fails to disclose the lookup table would include a plurality of variations of UI that are specified by a portion of the customized user interface and the corresponding attribute to change in the portion of the customized user interface. Based on the teaching of Fridman, a plurality of different customized user interfaces may be stored in the lookup table. Each entry of the lookup table would only include the configuration of the entire customized user interfaces, since no further detail was described in the Fridman reference. On the contrary, the claimed disclosure defines that the setting information are acquired based on the identifier and processing name included in the request. Then, according to the identifier and processing name, a particular process and attribute corresponding to the process would be performed to generate the customized user interface. ( claim 1: "wherein the setting information comprises a processing item destinating a portion of the customized user interface and a processing content designating an attribute for generating the designated portion of the customized user interface to process".)

		Examiner respectfully disagrees.
Fridman teaches that the GUI configuration request, i.e. “use condition relating to use of a customized user interface”, may include device identification information that includes UserAgent header, Preference Profiles, user preferences, user type, etc. (e.g., an identifier of a user operating the linkage destination information processing device) (e.g., e.g. "device attributes"... device identification information (e.g., … UserAgent header, or the like),... Composite Capabilities/Preference Profiles (CC/PP) (e.g., a description of a device's capabilities and user preferences),... user type, or other like specifications or preferences associated with each device and user. (¶ Fridman [0042]); device identification can be obtained from the GUI configuration request by the GUI request processing module 130 (¶ Fridman [0043]).
Fridman also teaches that the GUI configuration request includes any suitable additional information that can be used for requesting instructions to configure or re-configure the GUI, such as for example, the current arrangement or layout of the GUI, the composition of the GUI (e.g., a listing and/or description of the graphical elements that make up the GUI), and other like information. (Fridman [0039]), i.e. a processing name which specifies a processing among a plurality of processings for the customized user interface corresponding to the identifier, e.g. the GUT configuration request can specify or otherwise list the GUT elements that currently reside in or are otherwise being used by the GUI of the mobile communication device 105 (e.g., the device has GUT elements 101, 103, 104, and 106, or other like designations, referred to as the "GUT element IDs"... GUT element IDs or other specification of the GUT elements residing on the device are included in the GUT configuration request, ([sic. Fridman [0053]).
Fridman further teaches that the GUI configuration response can be generated by the GUI request processing module 130 in accordance with numerous factors and inputs, including, but not limited to, information contained in the GUI configuration request, matching user preferences and profiles (e.g., those maintained by the mobile communication information storage module 145), matching operator policies or preferences (e.g., those maintained in or in conjunction with the GUI request processing module 130), GUI configuration information from other graphical sources or servers, optimization of the user experience for the given user by achieving an optimal user experience for the given device of that user (e.g., in accordance with device attributes maintained in the mobile communication information storage module 145), and other like factors. (Fridman [0049]), i.e. acquire setting information relating to the customized user interface based on the received use condition.
Fridman also teaches that the GUI configuration response that can include one or more GUI elements and their proper configuration or arrangement… the configuration or arrangement information can comprise instructions regarding the layout and order of the GUI elements in the GUI of the mobile communication device 105... specifying a GUI layout, contents, and structure (Fridman [0052]), i.e., wherein the setting information comprises a processing item destinating a portion of the customized user interface and a processing content designating an attribute for generating the designated portion of the customized user interface to process. The “processing item destinating a portion of the customized user interface” is the one or more GUI elements included in the GUI configuration response (e.g., The remainder of the GUI configuration response message structure 200 includes the one or more GUI elements 210 (e.g., GUI element 1, GUI element 2, ... , GUI element M, where M is any suitable number) that are to be arranged according to the GUI configuration information 205 (Fridman [0054]), corresponding GUI elements 220 ( e.g., GUI element 1, GUI element 2, ... , GUI element M) in suitable configuration/element pairs (or as appropriately distributed throughout the configuration response message structure 200 illustrated in FIG. 2B). (Fridman [0055])). The “processing content designating an attribute for generating the designated portion of the customized user interface to process” is the GUI configuration information included in the GUI configuration response (e.g., the GUI configuration response message structure 200 includes a first portion that includes all or substantially all of the GUI configuration information 205 for configuring the GUI of the mobile communication device 105. (Fridman [0054]), any suitable number of GUI configuration information 215 portions (e.g., GUI configuration information 1, GUI configuration information 2, ... , GUI configuration information M, where M is any suitable number) (Fridman [0055]))
Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
On pages 7-8 of the response, and with respect to Claims 1 and 11, Applicant submits:
“claim 1 also recites "the use condition compris[ing] an identifier of a user operating the linkage destination information processing device and a processing name which specifies a processing among a plurality of processings for the customized user interface corresponding to the identifier". That is, each identifier corresponds to a plurality of entries in the table, different processings specified by the processing name are used to designate which part of the user interface or what attribute does the user want to customize… The Fridman reference is silent of such feature. As described above, Fridman merely discloses that customized user interface may be prestored in the lookup table, however, Fridman is silent on what kind of data or information would be included in the GUI configuration request in additional to the identifier. It is reasonable to assume that Fridman stores the entire configuration of each user interface in the lookup table, which would take up spaces for storage. Fridman is also silent on what kind of data would be extracted from the lookup table for constructing the customized user interface.”

		Examiner respectfully disagrees.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., each identifier corresponds to a plurality of entries in the table, different processings specified by the processing name are used to designate which part of the user interface or what attribute does the user want to customize) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). While claims 1 and 11 recite “the use condition compris[ing] an identifier of a user operating the linkage destination information processing device and a processing name which specifies a processing among a plurality of processings for the customized user interface corresponding to the identifier”, the independent claims do not require a table where each identifier corresponds to a plurality of entries in the table. 
Furthermore, Fridman is not silent as to what kind of data or information would be included in the GUI configuration request. As stated above, the GUI configuration request of Fridman includes device identification information that includes UserAgent header, Preference Profiles, user preferences, user type, etc., and the current arrangement or layout of the GUI, the composition of the GUI, etc., i.e. wherein the use condition comprises an identifier of a user operating the linkage destination information processing device and a processing name which specifies a processing among a plurality of processings for the customized user interface corresponding to the identifier. Fridman further teaches that an appropriate GUI configuration response that can include one or more GUI elements and their proper configuration or arrangement… the configuration or arrangement information can comprise instructions regarding the layout and order of the GUI elements in the GUI of the mobile communication device 105... specifying a GUI layout, contents, and structure (Fridman [0052]). Therefore, Examiner respectfully asserts that the cited art sufficiently teaches the limitations recited in the claims.
In regard to the dependent claims, dependent claims 3, 5, 7, 9, 13 and 14 are not in condition for allowance based solely on their dependence to their respective independent claims, and the relevant portions of the prior art have been cited in the rejection above that teach their additional features.

Conclusion
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968". In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323,75 USPQ2d 1213,1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264,23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807,10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385,1390,163 USPQ 545, 549 (CCPA 1969).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S POSIGIAN whose telephone number is (313)446-6546. The examiner can normally be reached Monday - Friday, 8am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID S POSIGIAN/Primary Examiner, Art Unit 2179